 

EXHIBIT 10.29

IRHYTHM TECHNOLOGIES, INC.

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between [NAME] (“Executive”) and iRhythm Technologies, Inc.
(the “Company”, and collectively with the Executive, the “Parties”) as of the
date the Company and Executive have each executed this Agreement, as set forth
below.  The terms of this Agreement will become effective on the effective date
of the first registration statement that is filed by the Company and declared
effective pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended, with respect to any class of the Company’s securities (the “Effective
Date”).

RECITALS

1.The Parties previously entered into a certain employment offer letter dated
[DATE] (as amended, the “Offer Letter”) and a Change of Control Severance
Agreement dated [DATE] (the “Prior Agreement”).

2.The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of the Company and its stockholders to provide Executive with
severance benefits if Executive’s employment with the Company terminates for
certain reasons in the ordinary course of business, and to provide Executive
with additional severance benefits if such termination occurs following a Change
of Control.  

3.These severance benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company and to stay
focused on the Company’s business.

4.Certain capitalized terms used in the Agreement are defined in Section [9/10]
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereto agree as follows:

5.Term of Agreement.  This Agreement will have a term of two (2) years following
the Effective Date.  If Executive’s employment terminates for any reason during
the term or if the Company experiences a Change of Control, including (without
limitation) any termination not set forth in Section 6, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, notwithstanding any provision to the contrary in
the Offer Letter or any other prior agreement entered into by the Parties
(including, but not limited to, any Equity Award agreements).  Following the
expiration of the two (2) year period without a written agreement by the Parties
to renew or extend this Agreement, this Agreement will

 

--------------------------------------------------------------------------------

 

terminate and cease to be of any force or effect.  Notwithstanding the
foregoing, in the event that the Company enters into an agreement or
understanding regarding a Change of Control which limits its ability to extend
this Agreement when there are fewer than twelve (12) months remaining in the
term, the term of the Agreement will be extended through the twelve (12) month
anniversary of such Change of Control.

6.Severance Benefits.  

(a)Termination Outside the Change of Control Period.  If, outside the Change of
Control Period, the Company or its Affiliates terminate Executive’s employment
with the Company or its Affiliates, respectively, other than for Cause, death or
Disability, or Executive resigns from such employment for Good Reason, then,
subject to Section 7, Executive will receive the following severance benefits:

(i)Salary Severance.  Continuing payments of severance pay at a rate equal to
Executive’s annual base salary, at the highest rate in effect during the term of
this Agreement, for [Tier 1: eighteen (18) /Tier 2: nine (9) /Tier 3: six (6)]
months from the date of Executive’s termination of employment, which will be
paid in accordance with the Company’s regular payroll procedures.

(ii)Continued Employee Benefits.  If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will pay Executive’s
group health insurance provider the premiums necessary to continue group health
insurance benefits for Executive and Executive’s eligible dependents (at the
coverage levels in effect immediately prior to Executive’s termination) until
the earlier of (A) a period of [Tier 1: eighteen (18) /Tier 2: nine (9) /Tier 3:
six (6)] months from the date of Executive’s termination of employment, (B) the
date upon which Executive and/or Executive’s eligible dependents becomes covered
under similar plans or (C) the date upon which Executive ceases to be eligible
for coverage under COBRA (such payments, the “COBRA Premiums”).  However, if the
Company determines in its sole discretion that it cannot pay the COBRA Premiums
without potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to Executive a taxable monthly payment payable on the last day of a
given month (except as provided by the following sentence), in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the date of Executive’s
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), which payments will be made regardless of
whether Executive elects COBRA continuation coverage and will commence on the
month following Executive’s termination of employment and will end on the
earlier of (x) the date upon which Executive obtains other employment or (y) the
date the Company has paid an amount equal to [Tier 1: eighteen (18) /Tier 2:
nine (9) /Tier 3: six (6)] payments.  For the avoidance of doubt, the taxable
payments in lieu of COBRA Premiums may be used for any purpose, including, but
not limited to continuation coverage under COBRA, and will be subject to all
applicable tax withholdings.  Notwithstanding anything to

 

-2-

--------------------------------------------------------------------------------

 

the contrary under this Agreement, if at any time the Company determines in its
sole discretion that it cannot provide the payments contemplated by the
preceding sentence without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), Executive will not
receive such payment or any further reimbursements for COBRA premiums.

(iii)[Tier 1: Extension of Exercise Period for Vested Stock Options:  
Notwithstanding any other provision in any applicable equity compensation plan
and/or individual stock option agreement, Executive’s outstanding and vested
Original Options as of the Executive’s termination of employment date will
remain exercisable until the eighteen (18) month anniversary of the termination
of employment date; provided, however, that the post-termination exercise period
for either Original Option will not extend beyond the earlier of its original
maximum term or the tenth (10th) anniversary of the original date of grant.]

(b)Termination within the Change of Control Period.  If, within the Change of
Control Period, the Company or its Affiliates terminate Executive’s employment
with the Company or its Affiliates, respectively, other than for Cause, death or
Disability or Executive resigns from such employment for Good Reason, then,
subject to Section [8/9], Executive will receive the following severance
benefits from the Company:

(i)Salary Severance. A lump sum severance payment equal to [Tier 1: twenty-four
(24) /Tier 2: fifteen (15) /Tier 3: nine (9)] months of Executive’s annual base
salary, at the highest rate in effect during the term of this Agreement, which
will be paid in accordance with the Company’s regular payroll procedures.  For
the avoidance of doubt, if (A) Executive incurred a termination prior to a
Change of Control that qualifies Executive for severance payments under Section
6(a)(i); and (y) a Change of Control occurs within the three (3)-month period
following Executive’s termination of employment that qualifies Executive for the
superior benefits under this Section 6(b)(i), then Executive shall be entitled
to a lump-sum payment of the amount calculated under this Section 6(b)(i), less
amounts already paid under Section 6(a)(i).

(ii)Bonus Severance. Executive will receive a lump-sum payment, payable in
accordance with the Company’s regular payroll procedures, equal to [Tier 1 &
Tier 2: one hundred percent (100%) /Tier 3: seventy-five percent (75%)] of
Executive’s target bonus as in effect for the fiscal year in which Executive’s
termination of employment occurs.  For avoidance of doubt, the amount paid to
Executive pursuant to this Section 6(b)(ii) will not be prorated based on the
actual amount of time Executive is employed by the Company during the fiscal
year (or the relevant performance period if something different than a fiscal
year) during which the termination occurs.

(iii)Continued Employee Benefits.  If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will pay Executive’s
group health insurance provider the premiums necessary to continue group health
insurance benefits for Executive and Executive’s eligible dependents (at the
coverage levels in effect immediately prior to Executive’s termination) until
the earlier of (A) a period of [Tier 1: twenty-four (24) /Tier 2: fifteen (15)
/Tier 3: nine (9)] months from the date of Executive’s termination of
employment, (B) the date upon which

 

-3-

--------------------------------------------------------------------------------

 

Executive and/or Executive’s eligible dependents becomes covered under similar
plans or (C) the date upon which Executive ceases to be eligible for coverage
under COBRA (such payments, the “COC Premiums”).  However, if the Company
determines in its sole discretion that it cannot pay the COC Premiums without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company will in lieu thereof provide
to Executive a taxable monthly payment payable on the last day of a given month
(except as provided by the following sentence), in an amount equal to the
monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the date of Executive’s
termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), which payments will be made regardless of
whether Executive elects COBRA continuation coverage and will commence on the
month following Executive’s termination of employment and will end on the
earlier of (x) the date upon which Executive obtains other employment or (y) the
date the Company has paid an amount equal to [Tier 1: twenty-four (24) /Tier 2:
fifteen (15) /Tier 3: nine (9)] payments.  For the avoidance of doubt, the
taxable payments in lieu of COBRA Premiums may be used for any purpose,
including, but not limited to continuation coverage under COBRA, and will be
subject to all applicable tax withholdings.  Notwithstanding anything to the
contrary under this Agreement, if at any time the Company determines in its sole
discretion that it cannot provide the payments contemplated by the preceding
sentence without violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), Executive will not receive such
payment or any further reimbursements for COBRA premiums.

(iv)Equity.  Executive will be entitled to accelerated vesting as one hundred
percent (100%) of the then unvested portion of all of Executive’s outstanding
Equity Awards.  If, however, an outstanding Equity Award is to vest and/or the
amount of the Equity Award to vest is to be determined based on the achievement
of performance criteria, then the Equity Award will vest as to one hundred
percent (100%) of the amount of the Equity Award assuming the performance
criteria had been achieved at target levels for the relevant performance
period(s).

(v)[Tier 1: Extension of Exercise Period for Vested Stock Options:  
Notwithstanding any other provision in any applicable equity compensation plan
and/or individual stock option agreement, Executive’s outstanding and vested
Original Options as of the Executive’s termination of employment date will
remain exercisable until the eighteen (18) month anniversary of the termination
of employment date; provided, however, that the post-termination exercise period
for either Original Option will not extend beyond the earlier of its original
maximum term or the tenth (10th) anniversary of the original date of grant.]

(c)Voluntary Resignation; Termination for Cause.  If Executive’s employment with
the Company or its Affiliates terminates (i) voluntarily by Executive (other
than for Good Reason) or (ii) for Cause by the Company, then Executive will not
be entitled to receive severance or other benefits except for those (if any) as
may then be established under the Company’s then existing severance and benefits
plans and practices.

 

-4-

--------------------------------------------------------------------------------

 

(d)Disability; Death.  If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices.

(e)Accrued Compensation.  For the avoidance of any doubt, in the event of a
termination of Executive’s employment with the Company or its Affiliates,
Executive will be entitled to receive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.

(f)Transfer between the Company and Affiliates.  For purposes of this Section 6,
if Executive’s employment with the Company or one of its Affiliates terminates,
Executive will not be determined to have been terminated other than for Cause,
provided Executive continues to remain employed by the Company or one of its
Affiliates (e.g., upon transfer from on Affiliate to another); provided,
however, that the parties understand and acknowledge that any such termination
could potentially result in Executive’s ability to resign for Good Reason.

(g)Exclusive Remedy.  In the event of a termination of Executive’s employment
with the Company or its Affiliates, the provisions of this Section 6 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity.  Executive will be entitled to no benefits, compensation
or other payments or rights upon termination of employment or in connection with
a Change of Control other than those benefits expressly set forth in this
Section 6.

7.Conditions to Receipt of Severance.

(a)Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Sections 6(a) or (b) will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company (the “Release”) and provided that such Release
becomes effective and irrevocable no later than sixty (60) days following the
termination date (such deadline, the “Release Deadline”).  If the Release does
not become effective and irrevocable by the Release Deadline, Executive will
forfeit any rights to severance or benefits under this Agreement.  In no event
will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable.  Except as required by Section 7(b), any
severance payments or benefits under this Agreement will be paid on, or, in the
case of installments, will not commence until, a date within the ten (10)
business day period following the date the Release becomes effective and
irrevocable.  Except as required by Section 7(b), any installment payments that
would have been made to Executive prior to the Release becoming effective and
irrevocable but for the preceding sentence will be paid to Executive within ten
(10) business days following the date the Release becomes effective and
irrevocable, and the remaining payments will be made as provided in the
Agreement.  

 

-5-

--------------------------------------------------------------------------------

 

(b)Section 409A.

(i)Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

(ii)Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
7(b)(iii).  Except as required by Section 7(b)(iii), any installment payments
that constitute Deferred Payments that would have been made to Executive during
the sixty (60) day period immediately following Executive’s separation from
service but for the preceding sentence will be paid to Executive on the sixtieth
(60th) day following Executive’s separation from service and the remaining
payments shall be made as provided in this Agreement.  In no event will
Executive have discretion to determine the taxable year of payment for any
Deferred Payments.

(iii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will, to the extent required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, become payable on the date six (6) months and
one (1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

(iv)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments.

(v)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments.

 

-6-

--------------------------------------------------------------------------------

 

(vi)The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply.  The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.  In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as a result of Section 409A.

8.Tier 1:  Treatment of Original Options in the Event of a Change of
Control.  In the event of a Change of Control where the Aggregate Amount is
equal to or greater than $400,000,000, and provided Executive remains an
employee of the Company or an Affiliate through the date of such Change of
Control, Executive’s Original Options, to the extent unvested and outstanding on
the date of such Change of Control, will accelerate and vest as to twenty-five
percent (25%) of the total number of shares subject to the Original Options
(provided that if fewer than twenty-five percent (25%) of the total number of
shares subject to the Original Options remain unvested and outstanding, all such
remaining unvested shares will vest).  For the avoidance of any doubt, the
remaining shares subject to the Original Options will continue to vest in
accordance with the terms and conditions of the Original Options as if the
shares that vested in connection with the Change of Control came from the shares
subject to the Original Options that would have vested at the end of each
Original Option’s vesting schedule.  For the further avoidance of any doubt, if
any stock options held by Executive, including the Original Options, are not
assumed or substituted for in connection with a Change of Control, 100% of the
shares subject to such stock options, to the extent outstanding and unvested,
will fully vest and become exercisable pursuant to the terms and conditions of
the 2006 Stock Plan, as amended.]

9.1Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this Section [8/9], would
be subject to the excise tax imposed by Section 4999 of the Code, then
Executive’s severance benefits under Section 6 will be either:

(a)delivered in full, or

(b)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 

1

For Mr. King/Tier 1, this will be Section 9 due to the immediately preceding
“Treatment of Original Options in the event of a Change in Control.”  For others
it will be Section 8 and any bracketed section references will need to change to
reflect the removal of Mr. King’s Section 8.  

 

-7-

--------------------------------------------------------------------------------

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code.  If a
reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: (i) reduction of cash payments; (ii) cancellation
of awards granted “contingent on a change in ownership or control” (within the
meaning of Code Section 280G); (iii) cancellation of accelerated vesting of
Equity Awards; or (iv) reduction of employee benefits. In the event that
acceleration of vesting of Equity Award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Equity Awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section will be made in writing by a nationally recognized
certified professional services firm selected by the Company, the Company’s
legal counsel or such other person or entity to which the parties mutually agree
(the “Firm”) immediately prior to Change of Control, whose determination will be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section, the Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and Executive will furnish to
the Firm such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company will
bear all costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section.

10.Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

(a)Affiliate.  “Affiliate” means the Company and any other parent or subsidiary
corporation of the Company, as such terms are defined in Section 424(e) and (1)
of the Code.

(b)Cause.  “Cause” means (i) Executive’s conviction of, or plea of guilty or
nolo contendre to, a felony or a crime involving moral turpitude; (ii)
Executive’s admission or conviction of, or plea of guilty or nolo contendre to,
an intentional act of fraud, embezzlement or theft in connection with
Executive’s duties or in the course of employment with the Company or an
Affiliate; (iii) Executive’s intentional wrongful damage to property of the
Company or an Affiliate; (iv) intentional unauthorized or wrongful use or
disclosure of secret processes or of proprietary or confidential information of
the Company or an Affiliate (or any other party to whom Executive owes an
obligation of nonuse or nondisclosure as a result of Executive’s employment
relationship with the Company or an Affiliate), including but not limited to
trade secrets and customer lists; (iv) Executive’s violation of any agreement
not to compete with the Company or an Affiliate or to solicit either its
customers or employees on behalf of competitors while remaining employed with
the Company or an Affiliate; (v) Executive’s intentional violation of any policy
or policies regarding ethical conduct; (vi) an act of dishonesty made by
Executive in connection with Executive’s responsibilities as an employee which
materially harms the Company or an Affiliate, or (vii)

 

-8-

--------------------------------------------------------------------------------

 

Executive’s intentional or continued failure to perform Executive’s duties with
the Company or an Affiliate, as determined in good faith by the Company or an
Affiliate after being provided with notice of such failure, such notice
specifying in reasonable detail the tasks which must be accomplished and a
timeline for the accomplishment to avoid termination for Cause, and an
opportunity to cure within thirty (30) days of receipt of such notice.

(c)Change of Control.  “Change of Control” means the occurrence of any of the
following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection, the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change of Control; or

(ii)Any action or event occurring within an one‑year period, as a result of
which less than a majority of the members of the Board are Incumbent
Directors.  “Incumbent Directors” will mean members of the Board who either (A)
are members of the Board as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board); or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3).  For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

 

-9-

--------------------------------------------------------------------------------

 

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(d)Change of Control Period.  “Change of Control Period” means the period
beginning on the date three (3) months prior to, and ending on the date that is
twelve (12) months following, a Change of Control.

(e)Code.  “Code” means the Internal Revenue Code of 1986, as amended.

(f)Deferred Payment.  “Deferred Payment” means any severance pay or benefits to
be paid or provided to Executive (or Executive’s estate or beneficiaries)
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case, when considered together, are considered deferred
compensation under Section 409A.

(g)Disability.  “Disability” means that the Executive has been unable to perform
Executive’s Company duties as the result of Executive’s incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement or 180 days in any consecutive twelve (12) month period,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to Executive or Executive’s legal representative
(such agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Executive’s employment.  In the event that the Executive resumes
the performance of substantially all of Executive’s duties hereunder before the
termination of Executive’s employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.

(h)Equity Awards.  “Equity Awards” means Executive’s outstanding stock options,
stock appreciation rights, restricted stock, restricted stock units, performance
shares, performance stock units and any other Company equity compensation
awards.

 

-10-

--------------------------------------------------------------------------------

 

(i)Good Reason. “Good Reason” means Executive’s resignation within thirty (30)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without Executive’s
express written consent:  (i) a material reduction by the Company of Executive’s
base salary in effect immediately prior to such reduction; (ii) a material
reduction of Executive’s duties or responsibilities relative to Executive’s
duties or responsibilities in effect immediately prior to such reduction; or
(iii) Executive’s relocation at the Company’s direction to a facility or
location more than fifty (50) miles from Executive’s then present location of
providing services.  Executive’s resignation will not be deemed to be for Good
Reason unless Executive has first provided the Company with written notice of
the acts or omissions constituting the grounds for “Good Reason” within ninety
(90) days of the initial existence of the grounds for “Good Reason” and a
reasonable cure period of not less than thirty (30) days following the date the
Company receives such notice, and such condition has not been cured during such
period.

(j)[Tier 1:  Original Options.  “Original Options” means the initial stock
option granted to Executive on September 27, 2012 to purchase a number of shares
of common stock of the Company equal to five percent (5%) of the shares of the
Company, and the supplemental stock option granted to Executive on June 13, 2013
to purchase a number of shares of common stock of the Company equal to the sum
of (i) five percent (5%) of the shares of the Company on a fully diluted basis
less (ii) the shares subject to the initial stock option, each as set forth in
the Offer Letter.]

(k)Section 409A.  For purposes of this Agreement, “Section 409A” means Section
409A of the Code and any final regulations and guidance thereunder and any
applicable state law equivalent, as each may be amended or promulgated from time
to time.

(l)Section 409A Limit.  For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Executive’s
taxable year preceding the Executive’s taxable year of Executive’s separation
from service as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
the year in which Executive’s separation from service occurred

11.Successors.

(a)The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section or which becomes
bound by the terms of this Agreement by operation of law.

 

-11-

--------------------------------------------------------------------------------

 

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

12.Notice.

(a)General.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given (i) upon
actual delivery to the party to be notified, (ii) twenty four (24) hours after
confirmed facsimile transmission, (iii) one business day after deposit with a
recognized overnight courier or (iv) three business days after deposit with the
U.S. Postal Service by first class certified or registered mail, return receipt
requested, postage prepaid, addressed (a) if to Executive, at the address
Executive shall have most recently furnished to the Company in writing, (b) if
to the Company, at the following address:

iRhythm Technologies, Inc.

650 Townsend Street, Suite 500

San Francisco, California 94063

Attention: [General Counsel]

(b)Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section [11/12(a)] of this
Agreement.  Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice).  The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason will not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing Executive’s
rights hereunder.

13.Resignation. Upon the termination of Executive’s employment for any reason,
Executive will be deemed to have resigned from all officer and/or director
positions held at the Company and its Affiliates voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents reasonably
necessary to reflect Executive’s resignation.

14.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

 

-12-

--------------------------------------------------------------------------------

 

(b)Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)Entire Agreement.  This Agreement, together with the terms of the Offer
Letter and any Equity Award or Equity Award agreements that do not pertain to
the provision of payments or benefits in connection with a termination of
employment and/or an event that constitutes a Change of Control, constitutes the
entire agreement of the parties hereto and supersedes in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including, but not limited to, the Prior Agreement and
terms within the Offer Letter that provide for payments or benefits in
connection with a termination of employment and/or an event that constitutes a
Change of Control.  No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto and which specifically
mention this Agreement.

(e)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).  Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.

(f)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h)Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

 

-13-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY

 

IRHYTHM TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

/s/

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/

 

 

[NAME]

 

[Signature Page to Change of Control and Severance Agreement]